                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                          NO. 5:18-CR-66-FL

 UNITED STATES OF AMERICA,                          )
                                                    )
            v.                                      )
                                                    )                       ORDER
 TARIQ BELT,                                        )
                                                    )
                             Defendant.             )



        This matter is before the court on defendant’s renewed motion for early termination of

supervised release (DE 15). The government has responded in opposition, and in this posture the

issues raised are ripe for ruling. Upon consideration of the motion, the response, and the record

in this matter, in light of the factors set forth in 18 U.S.C. § 3553(a), the court finds that the interests

of justice do not support early termination of supervised release. Defendant has not demonstrated

that supervision hinders rather than facilitates the defendant’s rehabilitation, nor has he

demonstrated exceptionally good behavior warranting early termination under the circumstances.

Therefore, the instant motion is DENIED.

        SO ORDERED, this the 30th day of December, 2019.




                                                 _____________________________
                                                 LOUISE W. FLANAGAN
                                                 United States District Judge
